Exhibit 10.1

 

MASTER REAFFIRMATION AND

AMENDMENT NO. 4 TO LOAN DOCUMENTS

 

THIS MASTER REAFFIRMATION AND AMENDMENT NO. 4 TO LOAN DOCUMENTS (this
“Amendment”) is made as of the 17th day of June, 2015, by and among HIGHER ONE,
INC., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders, and
BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and L/C Issuer
(the “Agent”). Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Credit Agreement described
below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors, the Agent and the Lenders are parties to
that certain Credit Agreement, dated as of October 16, 2012 (the “Original
Credit Agreement”), as amended by that certain Master Reaffirmation and
Amendment No. 1 to Loan Documents, dated as of March 28, 2013 (the “First
Amendment”), as further amended by that certain Master Reaffirmation and
Amendment No. 2 to Loan Documents, dated as of November 4, 2013 (the “Second
Amendment”), and as further amended by that certain Master Reaffirmation and
Amendment No. 3 to Loan Documents, dated as of February 12, 2015 (the “Third
Amendment” and, together with the Original Credit Agreement, the First
Amendment, and the Second Amendment, collectively, as the same may be amended,
modified, extended, restated, replaced or otherwise supplemented from time to
time, the “Credit Agreement”);

 

WHEREAS, as collateral security for all Obligations to the Lenders, the Borrower
and each Guarantor has granted to the Agent for the ratable benefit of the
Secured Parties a lien on and security interest in all of their respective
assets pursuant to, and as more particularly described in, the Collateral
Documents;

 

WHEREAS, the Borrower and the Guarantors (collectively, the “Obligors”) have
requested that the Agent and the Lenders amend certain provisions of the Credit
Agreement; and

 

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and agreements set forth herein
(which are incorporated herein as though fully set forth below, by this
reference thereto) and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each of the undersigned agrees
as follows:

 

1.     Acknowledgments, Affirmations and Representations and Warranties.

 

(a)     The Obligors acknowledge, affirm, represent and warrant that:

 

(i)     All of the statements contained herein are true and correct and that
each understands that the Lenders and the Agent are relying on the truth and
completeness of such statements to enter into this Amendment.

 

 
 

--------------------------------------------------------------------------------

 

 

(ii)     The Obligors are legally and validly indebted to the Lenders by virtue
of the Facility and the Loan Documents to which they are a party and there is no
defense, offset or counterclaim with respect to any of the Obligations of the
Obligors under the Loan Documents or independent claim or action against the
Lenders or the Agent of any kind or nature with respect to the Obligations
existing as of the date hereof or any of the Loan Documents to which they are a
party, any action previously taken or not taken by the Lenders or the Agent with
respect thereto, or any Lien on Collateral in connection therewith to secure the
Obligations.

 

(iii)     Each of the Obligors has the power and authority to enter into, and
has taken all necessary corporate or company action to authorize, this Amendment
and the transactions contemplated hereby, and this Amendment has been duly
executed and delivered by each Obligor and is a valid and binding obligation of
each Obligor, enforceable against each Obligor in accordance with its terms.

 

(iv)     All representations, warranties and covenants contained in, and
schedules and exhibits to, the Credit Agreement, the Guaranty and the other Loan
Documents are true and correct in all material respects (without duplication of
any materiality standard set forth in any such representation, warranty or
covenant) on and as of the date hereof, except to the extent that such
representations and warranties specifically relate to an earlier date, in which
case they shall be true and correct in all material respects (without
duplication of any materiality standard set forth in any such representation,
warranty or covenant) as of such earlier date, and are incorporated herein by
reference and are hereby remade and reaffirmed.

 

(v)     No Event of Default (howsoever defined) currently exists under the
Credit Agreement, the Guaranty or any of the other Loan Documents and no
condition exists which would constitute a default or an event of default
(howsoever defined) under the Credit Agreement or any of the other Loan
Documents but for the giving of notice or passage of time, or both.

 

(vi)     Except for matters specifically addressed in the Third Amendment, there
has been no event or circumstance since the date of the closing of the Credit
Agreement on October 16, 2012 that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

(vii)     The consummation of the transactions contemplated hereby is not
prevented or limited by, nor does it conflict with or result in a breach of
terms, conditions or provisions of any Obligor’s Organization Documents or any
evidence of indebtedness, agreement or instrument of whatever nature to which
any Obligor is a party or by which it is bound, does not constitute a default
under any of the foregoing and does not violate any federal, state or local law,
regulation or order or any order of any court or agency which is binding upon
any Obligor.

 

(viii)     No consents, licenses or approvals are required in connection with
the execution, delivery and performance by any of the Obligors and the validity
against any of the Obligors of this Amendment other than those already obtained.

 

 
 

--------------------------------------------------------------------------------

 

  

(ix)     The Obligors are not in default in the payment or performance of any
other obligations or liabilities relating to Indebtedness to any other Person,
including, without limitation, any other financial institution, and all payments
due to any other creditors of any of the Obligors are current and not past due.

 

2.     Amendments to Credit Agreement and Other Loan Documents.

 

(a)     Any and all references in any Loan Document to the Credit Agreement
(howsoever defined) shall mean the Credit Agreement, as amended and modified by
this Amendment.

 

(b)     Section 1.01 of the Credit Agreement, entitled “Defined Terms,” is
hereby amended by deleting subsection (b) appearing in the definition of “Change
of Control” in its entirety and by substituting the following in lieu thereof:

 

“(b)     during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Holdings
ceases to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or”

 

3.     Reaffirmation of Obligors; Representations of Obligors. The Obligors, as
makers, debtors, assignors, obligors, guarantors, or in other similar capacity
in which they incur obligations to the Agent or the Lenders under any of the
Loan Documents or otherwise, hereby ratify and reaffirm all of their respective
payment and performance obligations, contingent or otherwise, under each of the
Loan Documents to which they are a party and, to the extent they granted liens
or mortgages on or security interests in any of their properties pursuant to any
Collateral Document as security for the Obligations under or with respect to the
Credit Agreement and the other Loan Documents, hereby ratify and reaffirm such
grant of liens, mortgages and security interests and confirm and agree that with
respect to liens and security interests on any right, title and interest of the
Obligors in any personal property granted pursuant to a security agreement or
otherwise, such liens and security interests hereafter secure all of the
Obligations, including without limitation, the Obligations arising under the
Revolving Loans, in each case as if each reference in such Collateral Document
to the obligations secured thereby are construed to hereafter mean and refer to
such Obligations (including, without limitation, the Revolving Loans) under the
Credit Agreement and other Loan Documents, as hereby amended. Each Guarantor
acknowledges, affirms and agrees that all Obligations of the Borrower to the
Lenders and the Agent have been guaranteed by such Guarantors pursuant to the
terms of the Guaranty, including, without limitation, those Obligations arising
under the Revolving Loans. The Obligors acknowledge that each of the Loan
Documents to which they are a party remain in full force and effect, continue to
apply to the Obligations, including, without limitation, the Obligations arising
under the Revolving Loans, and are hereby ratified and confirmed. The execution
of this Amendment shall not operate as a novation, waiver of any right, power or
remedy of the Lenders or the Agent nor constitute a waiver of any provision of
any of the Loan Documents. The Obligors agree and acknowledge that this
Amendment shall be deemed a Loan Document.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Conditions to Effectiveness. This Amendment shall be deemed effective as
of the day and year set forth above (the “Amendment Effective Date”) upon
satisfaction (or waiver) of the following conditions (in each case, in form and
substance reasonably acceptable to the Agent) on or prior to June 17, 2015:

 

(a)     The Agent shall have received a copy of this Amendment duly executed by
each Obligor, the Required Lenders and the Agent, in form and substance
reasonably satisfactory to the Agent.

 

(b)     The representations and warranties of the Obligors contained herein
shall be true and correct in all material respects unless qualified by
materiality in which case such representations and warranties shall be true and
correct.

 

(c)     There shall exist no Default or Event of Default.

 

(d)     The Agent shall have received from the Borrower all fees and expenses
that are payable in connection with the consummation of the transactions
contemplated hereby and Agent’s counsel shall have received from the Borrower
payment of all outstanding fees and expenses previously incurred and all fees
and expenses incurred in connection with this Amendment.

 

(e)     The Obligors shall have delivered to the Agent such other supporting
documents and certificates as the Agent, the Lenders or their respective counsel
may reasonably request.

 

For purposes of determining compliance with the conditions specified in this
Section 4, the Agent’s and any Lender’s execution and delivery of this Amendment
shall be deemed to constitute their approval and acceptance of, or its
satisfaction with, each document or other matter required under this Section 4
to be approved by or acceptable or satisfactory to the Agent and/or any such
Lender.

 

5.     Expenses, Etc. Without limitation of the amounts payable by the Loan
Parties under the Credit Agreement and other Loan Documents, the Obligors agree
to pay all legal fees and expenses of the Agent and the Lenders incurred in
connection with the preparation, negotiation and execution of this Amendment and
the other documents executed and/or delivered in connection herewith.

 

6.     Successors and Assigns. This Amendment shall be binding upon the Obligors
and upon their respective heirs, administrators, successors and assigns, and
shall inure to the benefit of the Lenders and the Agent and their respective
successors and assigns. The successors and assigns of such Persons shall
include, without limitation, their respective receivers, trustees, or
debtors-in-possession.

 

 
 

--------------------------------------------------------------------------------

 

 

7.     Further Assurances. The Obligors hereby agree from time to time, as and
when requested by the Agent or any of the Lenders, to execute and deliver or
cause to be executed and delivered all such documents, instruments and
agreements and to take or cause to be taken such further or other action as the
Agent or any of the Lenders may reasonably deem necessary or desirable in order
to carry out the intent and purposes of this Amendment and the Loan Documents.

 

8.     Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

 

9.     Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereto.

 

10.     Execution in Counterparts; Electronic Execution. This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment or any other document required to be delivered hereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment. Without limiting
the foregoing, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.

 

11.     No Actions, Claims, Etc. As of the date hereof, each of the Obligors
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Agent, the Lenders, or the Agent’s or the
Lenders’ respective officers, employees, representatives, agents, counsel or
directors arising from any action by such Persons, or failure of such Persons to
act under the Credit Agreement on or prior to the date hereof.

 

12.     Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

 

13.     Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

 
 

--------------------------------------------------------------------------------

 

 

14.     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 11.14 and 11.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

15.     General Release. In consideration of the Agent’s willingness to enter
into this Amendment, on behalf of the Lenders, each Obligor hereby releases and
forever discharges the Agent, the L/C Issuer, the Swingline Lender, the Lenders
and the Agent’s, the L/C Issuer’s, the Swingline Lender’s, and the Lender’s
respective predecessors, successors, assigns, officers, managers, directors,
employees, agents, attorneys, representatives, and affiliates (hereinafter all
of the above collectively referred to as the “Bank Group”), from any and all
known claims, counterclaims, demands, damages, debts, suits, liabilities,
actions and causes of action of any nature whatsoever, including, without
limitation, all claims, demands, and causes of action for contribution and
indemnity, whether arising at law or in equity, whether liability be direct or
indirect, liquidated or unliquidated, whether absolute or contingent, foreseen
or unforeseen, and whether or not heretofore asserted, which any Obligor may
have or claim to have against any of the Bank Group in any way related to or
connected with the Loan Documents and the transactions contemplated thereby.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed by each of the
undersigned as of the day and year first set forth above.

 

 

 

HIGHER ONE, INC., as the Borrower

 

 

 

 

By:

/s/ Christopher Wolf 

 

Name:

Christopher Wolf 

 

Title:

Chief Financial Officer 

     

 

 

 

 

HIGHER ONE HOLDINGS, INC., as a Guarantor

 

 

 

 

By:

/s/ Christopher Wolf 

 

Name:

Christopher Wolf 

 

Title:

Chief Financial Officer 

 

 

 

 

 

 

 

HIGHER ONE REAL ESTATE, INC., as a Guarantor

 

 

 

 

By:

/s/ Christopher Wolf 

 

Name:

Christopher Wolf

 

Title:

Chief Financial Officer 

 

 

 

 

 

 

 

HIGHER ONE REAL ESTATE SP, LLC, as a Guarantor

 

 

 

 

By:

/s/ Christopher Wolf 

 

Name:

Christopher Wolf 

 

Title:

Chief Financial Officer 

 

 

 

 

 

 

 

HIGHER ONE MACHINES, INC., as a Guarantor

   

 

By:

/s/ Christopher Wolf 

 

Name:

Christopher Wolf 

 

Title:

Chief Financial Officer 

  

 
 

--------------------------------------------------------------------------------

 

 

  BANK OF AMERICA, N.A., as Administrative Agent         By: /s/ Christine
Trotter   Name: Christine Trotter   Title: Assistant Vice President

 

 
 

--------------------------------------------------------------------------------

 

  



  BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swingline Lender          
    By: /s/ Kristina L. Dempsey   Name: Kristina L. Dempsey   Title: Vice
President



 

 
 

--------------------------------------------------------------------------------

 

   



  CITIZENS BANK, N.A., formerly known as RBS Citizens, N.A., as a Lender        
By:     Name:     Title:  



 

 

 
 

--------------------------------------------------------------------------------

 

    



  BANK OF MONTREAL – CHICAGO BRANCH, as a Lender         By: /s/ Daniel A. Ryan
  Name: Daniel A. Ryan   Title: Vice President

  

 
 

--------------------------------------------------------------------------------

 

 



  WEBSTER BANK, N.A., as a Lender         By: /s/ Richard Freeman   Name:
Richard Freeman   Title: Vice President



  

 
 

--------------------------------------------------------------------------------

 

 



  WELLS FARGO BANK, N.A., as a Lender         By: /s/ Barbara A. Keegan   Name:
Barbara A. Keegan   Title: Senior Vice President



  

 
 

--------------------------------------------------------------------------------

 

 



  FIFTH THIRD BANK, as a Lender         By: /s/ Gregory R. Bajt            
Name: Gregory R. Bajt   Title: Vice President



  

 
 

--------------------------------------------------------------------------------

 

 



  SANTANDER BANK, N.A., formerly known as Sovereign Bank, N.A., as a Lender    
    By: /s/ Paul Larsen   Name: Paul Larsen   Title: Senior Vice President



  

 
 

--------------------------------------------------------------------------------

 

 



  GOLDMAN SACHS BANK USA, as a Lender       By: /s/ Jamie Mineri   Name: Jamie
Mineri   Title: Authorized Signatory



  

 
 

--------------------------------------------------------------------------------

 

 



  BARCLAYS BANK PLC, as a Lender         By: /s/ Luke Syme   Name: Luke Syme  
Title: Assistant Vice President



  

 
 

--------------------------------------------------------------------------------

 

 



  FIRST NIAGARA BANK, N.A., as a Lender       By: /s/ Dante S. Fazzina   Name:
Dante S. Fazzina   Title: Vice President





 